              Case 3:20-cv-00948-SI        Document 1       Filed 06/11/20    Page 1 of 11




 1   Frank Wall, OSB #733160
     fWall@ipns.com
 2
     4411 N.E. Tillamook Ave.
 3   Portland, OR 97213
     Telephone: (503) 223-6066
 4   Facsimile: (503) 223-0903
 5

 6
                                UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF OREGON
 8                                   PORTLAND DIVISION

 9   LORONDA HEIN,                       )               CASE NO.:
                                         )
10
                       Plaintiff,        )
11                                       )               COMPLAINT
     v.                                  )
12                                       )
     BLF HOLDINGS MHC LLC D/B/A          )
13
           TOWNFAIR APARTMENTS and )
14         SAGE APARTMENT                )
           COMMUNITIES INC.,             )
15   ____________________________________)
16

17                             PARTIES, JURISDICTION AND VENUE
18

19          1. Plaintiff LoRonda Hein [“Plaintiff”] is a resident of Multnomah County, Oregon and a

20   former resident of Townfair Apartments [“Townfair”] in Gresham, Oregon
21
            2. Defendant Blf Holdings Mhc LLC, Townfair’s owner, is a California corporation
22
     incorporated in Orange County, California.
23
            3. Defendant Sage Apartment Communities Inc., Townfair’s manager, is a Nevada
24

25   corporation headquartered in Orange County, California.
26          4. Defendant Blf Holdings Mhc and Defendant Sage Apartment Communities Inc.
27
     [“Defendants”] are Plaintiff’s landlords pursuant to O.R.S. § 90.100 (23).
28




                                                                                                  1
                                               COMPLAINT
               Case 3:20-cv-00948-SI        Document 1       Filed 06/11/20      Page 2 of 11




 1           5. The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 42
 2
     U.S.C. § 3601 et seq. of the Fair Housing Act of 1968. Jurisdiction and venue are proper in this
 3
     Court for this action.
 4

 5

 6                                       STATEMENT OF FACTS
 7           6. This is an action for Defendants’ failure to provide reasonable accommodations for
 8
     disability in response to Plaintiff’s written request for such accommodation.
 9
             7. On or about July 1, 2019, Plaintiff completed an on-line application to rent Apartment
10

11   243, a two-bedroom for $1684/mo. in Townfair, disclosing, inter alia, that her income included

12   Social Security disability payments, she had a state-funded disability caretaker who would also
13
     occupy the apartment, and she required a disabled parking spot very close to the rental unit.
14
             8. On or about July 2, 2019, Plaintiff called Townfair employee Stephanie, who
15

16
     reassured Plaintiff that Townfair had a disabled parking space immediately adjacent to the

17   apartment.
18
             9. However, when Plaintiff moved in on July 12, 2019, she discovered that no such
19
     disabled parking space existed and that she would have to walk a considerable distance to the
20
     one disabled parking space Townfair provided for the entire complex.
21

22           10. On the above date Plaintiff also realized that Apartment 243, which she reasonably

23   assumed was located on the second floor, was in fact on the third floor.
24
             11. Plaintiff’s disability, a cluster of symptoms arising out of diabetes, obesity and
25
     severe anxiety, resulted in ambulatory challenges for which, six months prior to moving into
26

27
     Townfair in February of 2019. Plaintiff had undergone surgery to her Achilles tendon to

28   strengthen it.



                                                                                                        2
                                                 COMPLAINT
               Case 3:20-cv-00948-SI         Document 1       Filed 06/11/20      Page 3 of 11




 1           12. Plaintiff erroneously believed that her leg was now strong enough to handle walking
 2
     up three flights of stairs as well as walking the unexpected distance from her disabled parking
 3
     spot.
 4

 5
             13. However, shortly after moving in, Plaintiff began to suffer pain from the above

 6   exertions, which only intensified in the following months, necessitating accommodation.
 7           14. On October 9, 2019, Plaintiff handed Townfair office employee Jessica a written
 8
     request for accommodation stating that Plaintiff’s pain had become unbearable and requesting to
 9
     be moved to a lower-level apartment. (Exhibit “A”)
10

11           15. Although Jessica told Plaintiff she would have to discuss the request with her

12   supervisor Stephanie, Plaintiff heard nothing from the office until she called in early November,
13
     stating her housemate had his rent in full but that she was short her share of November’s rent
14
     because pain prevented her from working; consequently she needed to move to a first floor
15

16
     apartment immediately.

17           16. At that time Jessica told Plaintiff about a remodeled one-bedroom apartment
18
     available for $1199 plus a $500 transfer fee, which Plaintiff agreed to accept.
19
             17. But in a follow-up phone conversation with Stephanie, Stephanie said the apartment
20
     was in fact $1299 plus a $100 late fee on full November’s back rent for Plaintiff’s current
21

22   apartment, a $500 transfer fee, $1299 first month’s rent on the new unit and a new $1299

23   security deposit due prior to return of Plaintiff’s security deposit for her current apartment, for a
24
     total of nearly five thousand dollars, more than Plaintiff could pay.
25
             18. Plaintiff offered to make payments, which Stephanie refused to accommodate.
26

27
             19. When Plaintiff questioned why a $500 non-refundable “transfer fee” was tacked on

28   to the already substantial total when Townfair was not transferring any fees from the old to the



                                                                                                             3
                                                 COMPLAINT
               Case 3:20-cv-00948-SI          Document 1       Filed 06/11/20      Page 4 of 11




 1   new apartment as Plaintiff had requested, Stephanie refused to consider any such fee
 2
     modification and told Plaintiff “that’s just the way we do things here.”
 3
             20. On December 12, 2019, Plaintiff submitted one additional request for disability
 4

 5
     accommodation signed by her doctor.

 6           21. Defendants ignored said request and brought an eviction action instead.
 7           22. In February 2020, as a consequence of having put pressure on the extant injury by
 8
     climbing stairs, Plaintiff had to undergo a second surgery on her leg.
 9

10

11                                         CLAIMS FOR RELIEF

12                    First Claim: Violations of The Fair Housing Act (42 U.S.C. § 3604)
13
             23. Plaintiff realleges and incorporates herein by reference the allegations contained in
14
     paragraphs 1 through 22 above.
15

16
             24. The Fair Housing Act makes it illegal to “discriminate in the sale or rental, or to

17   otherwise make unavailable or deny, a dwelling to any buyer or renter because of a handicap of
18   ... that buyer or renter ....,,” prohibiting “discriminat[ion] against any person in the terms,
19
     conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities
20
     in connection with such dwelling, because of a handicap... ” 42 U.S.C. § 3604(f)(1) & (2).
21

22           25. Specifically, the Act identifies as discriminatory

23           a refusal to make reasonable accommodations in rules, policies, practices, or
             services, when such accommodations may be necessary to afford such person equal
24
             opportunity to use and enjoy a dwelling...
25
             42 U.S.C. § 3604(f)(3)(B).
26

27

28




                                                                                                           4
                                                  COMPLAINT
                Case 3:20-cv-00948-SI        Document 1       Filed 06/11/20      Page 5 of 11




 1           26. Plaintiff is a qualified individual with a disability, because physical and mental
 2
     disabilities substantially limit her ability to conduct major life activities such as walking and
 3
     working. 42 U.S.C. §  12102.
 4

 5
             27. The Fair Housing Act applies to Defendants because Defendants provide and manage

 6   rental housing. 42 U.S.C. §  3603(a)(2).
 7
             28. Defendants discriminated against Plaintiff because of her disability by failing to
 8
     make reasonable accommodations to their policies, practices, or procedures that were necessary
 9
     for Plaintiff enjoy the benefits of her dwelling.
10

11           29. Specifically, Defendants were aware of Plaintiff’s attenuated physical and

12   consequently economic condition yet failed to enter into a good faith negotiation to allow
13
     Plaintiff to relocate to a first floor apartment to accommodate her handicap as well as to prevent
14
     future medical complications arising from such failure.
15

16           30. Defendants also failed to provide and/or remediate the inadequate proximity of

17   Plaintiff’s disabled parking space, additionally subjecting Plaintiff to such future complications
18
     through failure to accommodate Plaintiff’s disability.
19
             31. Defendants’ conduct was willful, intentional, and in reckless disregard of Plaintiff’s
20
     civil rights.
21

22           32. As a direct and proximate result of Defendants’ discrimination Plaintiff, an aggrieved

23   person within the meaning of the Act (42 U.S.C. §  3602(i)(1)) suffered damages due to
24
     Defendants’ failure to provide her with reasonable accommodation.
25
             33. Plaintiff is therefore entitled to actual damages to be proven at trial, punitive
26

27   damages, injunctive relief, costs, and reasonable attorney's fees. 42 U.S.C. § 3613(a)(1)(A);

28   42 U.S. Code §  3613(c)(2); ORS § 90.255 – § 90.390.


                                                                                                          5
                                                 COMPLAINT
               Case 3:20-cv-00948-SI          Document 1       Filed 06/11/20      Page 6 of 11




 1

 2
                           Second Claim: Retaliatory Eviction (ORS § 90.385)
 3

 4           34. Plaintiff realleges and incorporates herein by reference the allegations contained in
 5
     paragraphs 1 through 33 above.
 6
             35. Plaintiff requested a reasonable accommodation on October 9, 2019 (Exhibit “A”)
 7

 8   that Defendants failed to grant in any respect; nor did Defendants grant any subsequent requests

 9   for such accommodation in any respect. (Exhibit “B,” Exhibit “C.”)
10
             36. Moreover, subsequent to said initial request for accommodation, Defendants began
11
     to decrease essential services to Plaintiff, such as failing to notify Plaintiff when her critical
12
     medications, e.g., insulin, arrived in Townfair’s administrative offices.
13

14           37. Finally, Defendants commenced an action for eviction after Plaintiff complained of

15   Defendants’ failure to reasonably accommodate her disability as required by law.
16
             38. The Oregon Residential Landlord Tenant Act prohibits retaliation by
17
             decreasing services, [and/or] by serving a notice to terminate the tenancy...
18
             after...the tenant has made any complaint to the landlord that is in good faith and
19           related to the tenancy...[and/or] the tenant has performed or expressed intent to
             perform any other act for the purpose of asserting, protecting or invoking the
20           protection of any right secured to tenants under any federal, state or local law.
21
     ORS § 90.385(1)(a), (1)(b) & 1(f)
22
             39. As a direct and proximate result of Defendants’ retaliation Plaintiff suffered damages
23
     and is therefore entitled to two months’ periodic rent or twice the actual damages to be proven at
24

25   trial, whichever is greater, together with reasonable attorneys fees. ORS § 90.385; ORS
26   § 90.375; ORS § 90.255
27

28




                                                                                                          6
                                                  COMPLAINT
               Case 3:20-cv-00948-SI          Document 1     Filed 06/11/20      Page 7 of 11




 1                             Third Claim: Constructive Eviction (ORS § 90.375)
 2

 3          40. Plaintiff realleges and incorporates herein by reference the allegations contained in
 4   paragraphs 1 through 39 above.
 5
            41. As Defendants knew, Plaintiff’s disability necessitated a first floor apartment and
 6
     parking space within close proximity to such apartment in order for Plaintiff to accomplish such
 7

 8   essential life tasks s walking and working without risk of further disability.

 9          42. Additionally, as Defendants were aware, Plaintiff received essential, time-sensitive
10
     medications in the administrative office and relied on Defendants’ timely notification of such
11
     receipt, which they failed to provide.
12
     `      43. The Oregon Residential Landlord Tenant Act prohibits a landlord from
13

14   “unlawful..remov[al] or willfully diminish[ment] [of] services to the tenant by interrupting or

15   causing the interruption of...essential service[s] ”. ORS § 90.375; [“essential services” pursuant
16
     to ORS § 90.100(13)(a)(B)]
17
            44. Defendants’ willful failure to accommodate Plaintiff and/or to negotiate in good faith
18

19   to find a way of accommodate Plaintiff combined with Defendants’ willful diminishment of

20   essential services constituted constructive eviction, or ouster within the meaning of the Act.
21
            45. As a direct and proximate cause of Defendants’ unlawful ouster Plaintiff suffered
22
     damages and is therefore entitled to two months’ periodic rent or twice the actual damages to be
23
     proven at trial, whichever is greater, together with reasonable attorneys fees. ORS § 90.375;
24

25   ORS § 90.255

26

27

28




                                                                                                          7
                                                 COMPLAINT
               Case 3:20-cv-00948-SI         Document 1        Filed 06/11/20      Page 8 of 11




 1           Fourth Claim: Unlawful Trade Practices [UTPA] (O.R.S. § 646.607 et seq.)
 2
            46. Plaintiff realleges and incorporates herein by reference the allegations contained in
 3
     paragraphs 1 through 45 above.
 4

 5
            47. Before Plaintiff took occupancy Townfair assured Plaintiff that Townfair would

 6   provide Plaintiff with a disabled parking space “right next to your apartment;” moreover that
 7   Townfair had several such disabled spaces to choose from.
 8
            48. As Plaintiff had recently undergone surgery and knew she had trouble walking
 9
     without pain, Plaintiff relied to her detriment on the above representation.
10

11          49. However, to induce Plaintiff to rent, Townfair misrepresented the facts of the matter:

12   in fact, there was no close-by parking space, nor was there anything more than one single
13
     disabled parking space for the entire complex of 265 apartments, approximately 500 residents.
14
            50. Said misrepresentation is a prohibited trade practice under UTPA, which states that a
15
     person engages in an unlawful trade practice if he or she
16

17          represents that real estate, goods or services have sponsorship, approval,
            characteristics, ingredients, uses, benefits, quantities or qualities that the real estate,
18          goods or services do not have[;] promises to deliver real estate, goods or services
19          within a certain period of time with intent not to deliver the real estate, goods or
            services as promised [or] engages in any other unfair or deceptive conduct in trade
20          or commerce.
21
     ORS § 646.608(1)(e), (q) and (u).
22
            51. Additionally, Defendants’ failure to accommodate Plaintiff or even so much as
23
     attempt to do so by negotiating, compromising and/or adjusting their apartment transfer policies
24

25   as well as providing the promised disabled parking are also prohibited under UTPA.

26          52. As a direct and proximate cause of Defendants’ unlawful trade practices Plaintiff
27
     suffered damages and is therefore entitled to actual damages to be proven at trial, punitive
28
     damages and attorney’s fees. ORS § 646.638(1) and (3).


                                                                                                          8
                                                  COMPLAINT
               Case 3:20-cv-00948-SI       Document 1       Filed 06/11/20     Page 9 of 11




 1                      Fifth Claim: Intentional Infliction of Emotional Distress
 2
            53. Plaintiff realleges and incorporates herein by reference the allegations contained in
 3
     paragraphs 1 through 52 above.
 4

 5          54. Defendants knew, because Plaintiff informed them of such facts prior to taking

 6   occupancy, of Plaintiff’s disability and attendant symptoms, which included severe anxiety with
 7
     consequent panic attacks for which Plaintiff necessitated medication.
 8
            55. Yet Defendants not only refused to accommodate Plaintiff, they willfully failed to
 9
     provide essential services they had earlier consistently provided and intentionally ignored
10

11   Plaintiff’s requests for accommodation, even going so far as, after they had obtained an eviction

12   settlement and Plaintiff was required to move out, to then and only then respond formally to such
13
     requests for accommodation. (Exhibit “D”)
14
            56. Because Plaintiff could barely walk or work, suffered intensifying pain eventually
15

16
     necessitating a new surgery and endured worsening panic attacks as a result of extreme

17   emotional distress inflicted by Townfair’s discriminatory unlawful management; by constructive
18   eviction culminating in Plaintiff’s fear of and actual loss of her home, Defendants’ conduct was
19
     extreme and outrageous.
20
            57. As a direct and proximate result of Defendants’ intentional infliction of emotional
21

22   distress, Plaintiff has suffered economic damages in the approximate amount of $20,000.00 or

23   other amount to be proven at trial.
24
            58. As a direct and proximate result of Defendants’ intentional infliction of emotional
25
     distress, Plaintiff has suffered non-economic damages in the approximate amount of
26
     $100,000.00, or other amount to be proven at trial.
27

28




                                                                                                         9
                                                COMPLAINT
                Case 3:20-cv-00948-SI       Document 1       Filed 06/11/20     Page 10 of 11




 1                Sixth Claim: Alternatively, Negligent Infliction of Emotional Distress
 2
            59. Plaintiff realleges and incorporates herein by reference the allegations contained in
 3
     paragraphs 1 through 52 above and pleads this claim in the alternative to paragraphs 53-58.
 4

 5
            60. Defendants knew or should have known because Plaintiff informed them of such

 6   facts prior to taking occupancy of Plaintiff’s disability and attendant symptoms, which included
 7
     severe anxiety with consequent panic attacks for which Plaintiff necessitated medication.
 8
            61. Plaintiff had a legally protected interest in Defendant’s provision of essential services
 9
     as well as in Defendants’ provision of reasonable accommodation for a disability in rental
10

11   housing.

12          62. Yet Defendants negligently failed to provide Plaintiff with said legally protected
13
     interest, both in the essential services they had earlier consistently provided and in recklessly
14
     ignoring Plaintiff’s requests for accommodation; even going so far as, after they had obtained an
15

16
     eviction settlement and Plaintiff was required to move out, to then and only then respond

17   formally to such requests for accommodation. (Exhibit “D”)
18          63. Because Plaintiff could barely walk or work, suffered intensifying pain eventually
19
     necessitating a new surgery and endured worsening panic attacks as a result of extreme
20
     emotional distress inflicted by Townfair’s discriminatory unlawful management; by constructive
21

22   and actual eviction culminating in Plaintiff’s fear of and actual loss of her home, Defendants’

23   conduct was reckless in the extreme.
24
            64. As a direct and proximate result of Defendants’ negligent infliction of emotional
25
     distress, Plaintiff has suffered economic damages in the approximate amount of $20,000.00 or
26
     other amount to be proven at trial.
27

28




                                                                                                         10
                                                 COMPLAINT
              Case 3:20-cv-00948-SI             Document 1     Filed 06/11/20        Page 11 of 11




 1           65. As a direct and proximate result of Defendants' negligent infliction of emotional
 2
     distress, Plaintiff has suffered non-economic damages in the approximate amount of
 3
     $100,000.00, or other amount to be proven at trial.
 4

 5

 6

 7
             WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
 8
     jointly and severally liable as follows:
 9

10
         1. For general non-economic damages according to proof at trial;
11
         2. For economic damages according to proof;
12
         3. For prejudgment interest according to proof;
13

14       4. For damages for Plaintiff' other economic and non-economic losses, if any, according to

15           proof;
16
         5. For costs of litigation and trial according to proof;
17
         6. For attorneys fees according to proof; and
18

19       7. For such other and further relief as the Court may deem just and proper.

20

21
     DATED: June 11 , 2020
22

23

24

25
                                                             Atto ey for Plaintiff
26                                                               1 N .E. Tillamook
27
                                                             Portland, OR 97213
                                                             503-223-6066
28                                                           fWall @ipns.com



                                                                                                     11
     1------ - - - - - - - - - - - - - - COMPLAINT - - - - - - - - - - - - - - - - - - 1
